Exhibit 10.2

 

STOCKHOLDERS’ AGREEMENT

 

This STOCKHOLDERS’ AGREEMENT (this “Agreement”), dated as of October 9, 2018, is
entered into by and among Antero Midstream GP LP, a Delaware limited partnership
(“AMGP”), Arkrose Subsidiary Holdings LLC, a Delaware limited liability company
(“AR Sub”), Warburg Pincus Private Equity X O&G, L.P., a Delaware limited
partnership (“WP Private Equity X”), Warburg Pincus X Partners, L.P., a Delaware
limited partnership (“WP X Partners”), Warburg Pincus Private Equity VIII, LP, a
Delaware limited partnership (“WP Private Equity VIII”), Warburg Pincus
Netherlands Private Equity VIII C.V. I, a company formed under the laws of the
Netherlands (“WP Netherlands”), WP-WPVIII Investors, L.P., a Delaware limited
partnership (“WP-WPVIII” and, together with WP Private Equity X, WP X Partners,
WP Private Equity VIII and WP Netherlands, collectively, the “Warburg Funds”),
Yorktown Energy Partners V, L.P., a Delaware limited partnership (“Yorktown V”),
Yorktown Energy Partners VI, L.P., a Delaware limited partnership
(“Yorktown VI”), Yorktown Energy Partners VII, L.P., a Delaware limited
partnership (“Yorktown VII”), Yorktown Energy Partners VIII, L.P., a Delaware
limited partnership (“Yorktown VIII” and together with Yorktown V, Yorktown VI
and Yorktown VII, collectively the “Yorktown Funds”), Paul M. Rady, Mockingbird
Investments, LLC, a Delaware limited liability company, Glen C. Warren, Jr. and
Canton Investment Holdings LLC, a Delaware limited liability company.  The
Warburg Funds and the Yorktown Funds shall be referred to herein as the
“Sponsors” and each a “Sponsor.” Paul M. Rady and Glen C. Warren, Jr. shall be
referred to herein as the “Management Stockholders” and each a “Management
Stockholder.”

 

WHEREAS, AMGP and certain of its affiliates have entered into that certain
Simplification Agreement, dated as of the date hereof (as it may be amended,
restated or otherwise modified from time to time, the “Simplification
Agreement”), pursuant to which, among other things, subject to the conditions
and on the terms set forth therein, (i) AMGP will convert from a limited
partnership into a corporation under the laws of the State of Delaware and
change its name to Antero Midstream Corporation (as so converted, the “Company”)
and (ii) an indirect subsidiary of AMGP will merge with and into Antero
Midstream Partners LP, a Delaware limited partnership (“Antero Midstream”), with
Antero Midstream surviving the merger (the “Transaction”);

 

WHEREAS, as a partial inducement of the parties to the Simplification Agreement
to enter into such agreement, each party hereto is executing and delivering this
Agreement, the effectiveness of which is conditioned upon the occurrence of the
closing of the Transaction (the “Closing”).

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants of the
parties hereto and intending to be legally bound hereby, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I
DEFINITIONS

 

Section 1.1                                    Certain Definitions.  As used in
this Agreement, the following terms shall have the following meanings:

 

“Affiliate” means, with respect to any specified Person, a Person that directly
or indirectly Controls or is Controlled by, or is under common Control with,
such specified Person; provided, however, that for all purposes of this
Agreement other than the definition of Qualified Owner in this Article I, (a) no
Stockholder, in its capacity as such, shall be deemed an Affiliate of the
Company or any of its subsidiaries, (b) no Management Stockholder or Sponsor
shall be deemed an Affiliate of any other Management Stockholder, Sponsor or AR
Sub and (c) no Person shall be deemed to be an Affiliate of more than one
Stockholder.

 

“Antero Resources” means Antero Resources Corporation, a Delaware corporation.

 

“AR Director” means any member of the Board that is serving on the Board
following designation by AR Sub in accordance with the terms hereof; provided,
however, that, as of the Closing, Paul M. Rady and Glen C. Warren, Jr., will be
deemed to have been designated by AR Sub.

 

“Audit Committee Independent” means an Independent Director who meets the
independence criteria set forth in Rule 10A-3 under the Exchange Act.

 

“Beneficial Owner” of a security is a Person who directly or indirectly, through
any contract, arrangement, understanding, relationship or otherwise, has or
shares (a) sole voting power, which includes the power to vote, or to direct the
voting of, such security and (b)  sole investment power, which includes the
power to dispose of, or to direct the disposition of, such security. The terms
“Beneficially Own” and “Beneficial Ownership” shall have correlative meanings.
For purposes of this Agreement, no party hereto is deemed to Beneficially Own
shares of Common Stock of another party hereto solely as a result of any such
shares of Common Stock being subject to the terms of this Agreement.  For
purposes of this Agreement, a Person shall be deemed to have sole voting power
or investment power if such Person shares voting power or investment power only
with Persons who are members of such Person’s Group that are also parties
hereto. Notwithstanding the foregoing, for purposes of the definition of
“Fundamental Change,” “beneficial owner” shall have the meaning set forth in
Rule 13d-3 under the Exchange Act, and “beneficially own” shall have the
correlative meaning.

 

“Board” means the Board of Directors of the Company.

 

“Cause” shall mean, with respect to a Management Stockholder: (a) the commission
of gross negligence, willful misconduct, breach of fiduciary duty, fraud, theft
or embezzlement on the part of such Management Stockholder; (b) the commission
by such Management Stockholder of, or conviction of such Management Stockholder
for, or plea of nolo contendere by such Management Stockholder to, any felony
(or state law equivalent) or any crime involving moral turpitude; (c) such
Management Stockholder’s willful failure or refusal to perform such Management
Stockholder’s obligations pursuant to any material lawful duties or
responsibilities required of such Management Stockholder as an executive officer
of the Company, or to follow

 

2

--------------------------------------------------------------------------------


 

any lawful directive from the Company, as determined by the Board (excluding
Management Directors and Management Stockholders); (d) such Management
Stockholder’s willful engagement in conduct that materially damages the
integrity, reputation, or financial viability of the Company or any of its
Subsidiaries; (e) such Management Stockholder’s willful engagement in conduct
that is materially injurious to the Company or any of its Affiliates; and
(f) such Management Stockholder’s willful violation of any material legal
requirements applicable to the Company or any of its Affiliates; provided,
however, that no conduct described in clauses (d), (e) and (f) on such
Management Stockholder’s part shall be considered “Cause” if done or omitted to
be done by such Management Stockholder in good faith and in the reasonable
belief that such act or failure to act was in the best interest of the Company
or in furtherance of such Management Stockholder’s employment duties; provided
further that if such Management Stockholder’s actions or omissions as set forth
in this definition of Cause are of such a nature that the Board (excluding
Management Directors and Management Stockholders) determines that they are
curable by such Management Stockholder, such actions or omissions must remain
uncured thirty (30) days after the Board has provided such Management
Stockholder written notice of the obligation to cure such actions or omissions.

 

“Change of Control” has the meaning ascribed to such term in the Indenture.

 

“Common Stock” shall have the meaning set forth in the Company Charter.

 

“Company Bylaws” shall mean those Bylaws of the Company to be adopted in
connection with Closing, as may be amended or restated from time to time.

 

“Company Charter” shall mean that Certificate of Incorporation of the Company to
be adopted in connection with Closing, as may be amended or restated from time
to time.

 

“Control” (including the terms “Controls,” “Controlled by” and “under common
Control with”) means the possession, direct or indirect, of the power to
(a) direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise or
(b) vote more than 50% of the securities having ordinary voting power for the
election of directors of a Person.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Executive Officer” shall have the meaning given to such term in Rule 405 of the
Securities Act of 1933, and any rules and regulations promulgated thereunder.

 

“Fundamental Change” shall be deemed to have occurred at any time after the
Closing if any of the following occurs:

 

(i)           the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the properties or assets
of the Company and its subsidiaries taken as a whole to any Person other than
any Qualified Owner;

 

(ii)          the liquidation or dissolution of the Company;

 

3

--------------------------------------------------------------------------------


 

(iii)         the consummation of any transaction including, without limitation,
any merger or consolidation), the result of which is that any Person, other than
any Qualified Owner, becomes the beneficial owner, directly or indirectly, of
more than 50% of the voting stock of the Company, measured by voting power
rather than by number of shares, units or the like;

 

provided, however, that a transaction in which the Company becomes a subsidiary
of another Person shall not constitute a Fundamental Change if, immediately
following the consummation of such transaction, the “Persons” who were
beneficial owners of the voting stock of the Company immediately prior to the
consummation of such transaction, beneficially own, directly or indirectly
through one or more intermediaries, 50% or more of the voting power of the
outstanding voting stock of such other Person of whom the Company has become a
direct or indirect subsidiary; or

 

(iv)         the consummation of any business combination transaction, or series
of related business combination transactions that require (or, if the Company’s
common stock ceases to be listed on the NYSE, that would require a vote of the
Company’s stockholders if the Company’s common stock were listed on the NYSE)
the approval of the voting stock of the Company or its successor pursuant to
Section 312.03(c)(1) of the NYSE Listed Company Manual (or any similar
replacement provision), immediately after the consummation of which:

 

(x)                                 the Initial Share Count does not represent
50% or more of the outstanding voting stock of the Company or its successor as a
result of such transaction, measured by voting power, rather than number of
shares, units or the like; and

 

(y)                                 Qualified Owners do not own, in the
aggregate, 50% or more of the outstanding voting stock of the Company or its
successor as a result of such transaction, measured by voting power, rather than
number of shares, units or the like;

 

provided, however, that a business combination transaction in which the Company
or its successor as a result of such transaction becomes a subsidiary of another
Person shall not constitute a Fundamental Change if, immediately following the
consummation of such transaction, either:

 

(1)                                 holders of a number of Voting Securities
equal to the Initial Share Count as of immediately prior to the consummation of
such transaction, upon the consummation of such transaction, beneficially own,
directly or indirectly through one or more intermediaries, 50% or more of the
total voting power (measured by voting power, rather than number of shares,
units or the like) of the outstanding voting stock of such other Person of whom
the Company (or such successor as a result of such transaction) has become a
direct or indirect subsidiary; or

 

4

--------------------------------------------------------------------------------


 

(2)                                 Qualified Owners own 50% or more of the
total voting power (measured by voting power, rather than number of shares,
units or the like) of the outstanding voting stock of such other Person of whom
the Company (or such successor as a result of such transaction) has become a
direct or indirect subsidiary; and

 

provided, further, however, that the occurrence of the transactions described in
the Simplification Agreement shall not be deemed to constitute a Fundamental
Change.

 

“Group” means each of the Rady Group, the Warburg Group, the Warren Group and
the Yorktown Group, and the term “Group Member” means any member of a Group.

 

“Indenture” means that certain Indenture, dated as of September 13, 2016, by and
among Antero Midstream Partners LP, Antero Midstream Finance Corporation, the
subsidiary guarantors party thereto and Wells Fargo Bank, National Association,
as trustee), as may be amended or restated from time to time

 

“Independent Director” shall mean a director that would qualify as an
“Independent Director” under the NYSE Rules.

 

“Initial Share Count” means the number of Voting Securities outstanding as of
Closing (as appropriately adjusted for any stock split, subdivision, combination
or reclassification of any shares).

 

“Management Director” means any member of the Board that is serving on the Board
following designation by a Management Stockholder in accordance with the terms
hereof; provided, however, that, as of the Closing, no directors will be deemed
to have been designated by the Management Stockholders.

 

“Management Stockholder Group” means the Rady Group and the Warren Group.

 

“Necessary Action” means, with respect to a specified result, all actions (to
the extent such actions are permitted by applicable law and, in the case of any
action by the Company that requires a vote or other action on the part of the
Board, to the extent such action is consistent with the fiduciary duties that
the Company’s directors may have in such capacity) necessary to cause such
result, including (a) voting or providing a written consent or proxy with
respect to shares of Common Stock, (b) causing the adoption of stockholders’
resolutions and amendments to the organizational documents of the Company,
(c) executing agreements and instruments and (d) making or causing to be made,
with governmental, administrative or regulatory authorities, all filings,
registrations or similar actions that are required to achieve such result.

 

“Nominating and Governance Committee” shall mean the Nominating and Governance
Committee of the Board.

 

“NYSE Rules” shall mean the rules and regulations of the New York Stock Exchange
or any stock exchange on which the Common Stock is traded following the date of
this Agreement.

 

5

--------------------------------------------------------------------------------


 

“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
any court, administrative agency, regulatory body, commission or other
governmental authority, board, bureau or instrumentality, domestic or foreign
and any subdivision thereof or other entity, and also includes any managed
investment account.

 

“Qualified Owner” means each of (i) Antero Resources or any of its Affiliates,
including AR Sub for so long as AR Sub is an Affiliate of Antero Resources,
(ii) each member of the Warburg Group, (iii) each member of the Yorktown Group,
(iv) each member of the Rady Group, (v) each member of the Warren Group, and
(vi) any “group” (within the meaning of Section 13 of the Exchange Act and the
rules and regulations thereunder) that includes one or more of the Persons
described in the preceding clauses (i) through (vi), but only if such Persons
described in the preceding clauses (i) through (vi) control more than 50% of the
total voting power of such group.

 

“Qualifying Interest” means, as of any date of determination with respect to a
Stockholder, the percentage represented by the quotient of: (i) the number of
Voting Securities that are then Beneficially Owned by a Stockholder and its
Affiliates that are parties hereto and a Stockholder’s Group Members that are
parties hereto, and (ii) the lesser of (A) the number of Voting Securities
outstanding as of the Closing (as appropriately adjusted for any stock split,
subdivision, combination or reclassification of any shares) and (B) the number
of Voting Securities outstanding as of the date of determination.
Notwithstanding anything in this Agreement to the contrary, the Qualifying
Interest of the Rady Group shall also include a number of Voting Securities not
to exceed 2,400,000 shares that are then held by the Schwab Charitable
Donor-Advised Fund established by Mr. Rady regardless of whether such Person is
a party hereto; provided, however, that if at any time during the Initial Period
Paul M. Rady participates in the Priority Underwritten Offering, if any, the
Qualifying Interest of the Rady Group following such Priority Underwritten
Offering shall include a number of Voting Securities not to exceed 2,400,000
shares that are held by such Schwab Charitable Donor-Advised Fund established by
Mr. Rady on the date hereof, which number shall be reduced by any future
dispositions of Voting Securities by such Schwab Charitable Donor-Advised Fund
to any Person, and which number shall not be increased by any acquisition of
Voting Securities by such Schwab Charitable Donor-Advised Fund after the date
hereof. For purposes of this definition, the terms “Initial Period” and
“Priority Underwritten Offering” shall have the respective meanings set forth in
the form of Registration Rights Agreement attached as Exhibit B to the
Simplification Agreement on the date hereof (i.e., before giving effect to any
subsequent amendments to the Simplification Agreement or such form). Each
reference in this definition to “2,400,000 shares” shall be subject to
appropriate adjustment for any stock split, subdivision, combination or
reclassification of any shares.

 

“Rady Group” means (i) Paul M. Rady, (ii) Mr. Rady’s estate, (iii) Mr. Rady’s
spouse, lineal descendants (whether by blood or adoption) and heirs (whether by
will or intestacy), (iv) any trust, family partnership or family limited
liability company, the sole beneficiaries, partners or members of which are
Mr. Rady, Mr. Rady’s spouse or Mr. Rady’s lineal descendants (whether by blood
or adoption) and heirs (whether by will or intestacy) and (v) any Affiliate of
any of the Persons set forth in (i), (ii), (iii) or (iv) for so long as such
Affiliate is controlled by any of the Persons set forth in (i), (ii), (iii) or
(iv). For purposes of this paragraph, Mr. Rady’s estate shall be

 

6

--------------------------------------------------------------------------------


 

deemed a party to this Agreement, subject to all rights and obligations hereof,
pending the settlement of such estate.

 

“Ratings Decline” has the meaning ascribed to such term in the Indenture.

 

“SEC” means the Securities and Exchange Commission.

 

“Sponsor Director” means any individual designated by the Sponsors in accordance
with the terms hereof.

 

“Stockholder” shall mean any holder of Common Stock that is or becomes a party
to this Agreement from time to time in accordance with the provisions hereof.

 

“Transfer” means, directly or indirectly (whether by merger, operation of law or
otherwise), to sell, transfer, assign, pledge, hypothecate or otherwise dispose
of or encumber any direct or indirect economic, voting or other rights in or to
any Voting Securities, including by means of (a) the Transfer of an interest in
a Person that directly or indirectly holds such Voting Securities or (b) a
hedge, swap or other derivative. “Transferred” and “Transferring” shall have
correlative meanings.

 

“Unaffiliated Director” shall mean a director that is not (i) a Management
Director, a Sponsor Director or an AR Director and (ii) for so long as a
Management Stockholder, a Sponsor or AR Sub has the ability to designate at
least one director pursuant to this Agreement, an individual who is an Affiliate
of such Management Stockholder, Sponsor or AR Sub.

 

“Voting Securities” means shares of Common Stock and any other securities of the
Company entitled to vote generally at any annual or special meeting of the
Company’s stockholders.

 

“Warburg Group” means the Warburg Funds and their respective Affiliates that are
parties hereto, in each case for so long as such Person is Affiliated with
Warburg Pincus LLC.

 

“Warren Group” means (i) Glen C. Warren, Jr., (ii) Mr. Warren’s estate,
(iii) Mr. Warren’s spouse, lineal descendants (whether by blood or adoption) and
heirs (whether by will or intestacy), (iv) any trust, family partnership or
family limited liability company, the sole beneficiaries, partners or members of
which are Mr. Warren, Mr. Warren’s spouse or Mr. Warren’s lineal descendants
(whether by blood or adoption) and heirs (whether by will or intestacy) and
(v) any Affiliate of any of the Persons set forth in (i), (ii), (iii) or
(iv) for so long as such Affiliate is controlled by any of the Persons set forth
in (i), (ii), (iii) or (iv).  For purposes of this paragraph, Mr. Warren’s
estate shall be deemed a party to this Agreement, subject to all rights and
obligations hereof, pending the settlement of such estate.

 

“Yorktown Group” means the Yorktown Funds and their respective Affiliates that
are parties hereto, in each case for so long as such Person is Affiliated with
Yorktown Partners LLC.

 

7

--------------------------------------------------------------------------------


 

Section 1.2                                    Rules of Construction.

 

(a)                                 Unless the context requires otherwise:
(i) any pronoun used in this Agreement shall include the corresponding
masculine, feminine or neuter forms; (ii) references to Articles and Sections
refer to articles and sections of this Agreement; (iii) the terms “include,”
“includes,” “including” and words of like import shall be deemed to be followed
by the words “without limitation”; (iv) the terms “hereof,” “hereto,” “herein”
or “hereunder” refer to this Agreement as a whole and not to any particular
provision of this Agreement; (v) defined terms herein will apply equally to both
the singular and plural forms and derivative forms of defined terms will have
correlative meanings; (vi) references to any law or statute shall include all
rules and regulations promulgated thereunder, and references to any law or
statute shall be construed as including any legal and statutory provisions
consolidating, amending, succeeding or replacing the applicable law or statute;
(vii) references to any Person include such Person’s successors and permitted
assigns; and (viii) references to “days” are to calendar days unless otherwise
indicated.

 

(b)                                 The headings in this Agreement are for
convenience and identification only and are not intended to describe, interpret,
define or limit the scope, extent or intent of this Agreement or any provision
thereof.

 

(c)                                  This Agreement shall be construed without
regard to any presumption or other rule requiring construction against the party
that drafted or caused this Agreement to be drafted.

 

ARTICLE II
GOVERNANCE MATTERS

 

Section 2.1                                    Designees.

 

(a)                                 Effective upon the Closing, the Parties
shall take all Necessary Action to cause a majority of the Board to consist of
Unaffiliated Directors, initially consisting of nine directors, to be divided
into three classes of directors, as nearly as equal in number as reasonably
possible in accordance with the Company Charter, each of which directors shall
serve for staggered three-year terms as follows:

 

(i)                                     the class I directors shall initially be
W. Howard Keenan, Jr., Peter A. Dea and David A. Peters, and, subject to the
provisions of this Article II, thereafter shall include, if the Sponsors have
the right to designate two directors pursuant to Section 2.1(d) of this
Agreement, one Sponsor Director designated pursuant to Section 2.1(d) of this
Agreement;

 

(ii)                                  the class II directors shall initially be
Glen C. Warren, Jr., Brooks J. Klimley and John C. Mollenkopf, and, subject to
the provisions of this Article II, thereafter shall include, if AR Sub has the
right to designate two directors pursuant to Section 2.1(b), one AR Director
designated pursuant to Section 2.1(b) of this Agreement and, if the Management
Stockholder Group has the right to designate two directors pursuant to
Section 2.1(c) of this Agreement, one Management Director designated pursuant to
Section 2.1(c) of this Agreement; and

 

8

--------------------------------------------------------------------------------


 

(iii)                               the class III directors shall initially be
Peter R. Kagan, Paul M. Rady and Rose M. Robeson, and, subject to the provisions
of this Article II, thereafter shall include, if the Sponsors have the right to
designate at least one director pursuant to Section 2.1(d) of this Agreement,
one Sponsor Director designated pursuant to Section 2.1(d) of this Agreement, if
AR Sub has the right to designate at least one director pursuant to
Section 2.1(b) of this Agreement, one AR Director designated pursuant to
Section 2.1(b) of this Agreement and, if the Management Stockholder Group has
the right to designate at least one director pursuant to Section 2.1(c) of this
Agreement, one Management Director designated pursuant to Section 2.1(c) of this
Agreement.

 

The term of the class I directors shall expire at the first annual meeting of
stockholders of the Company following the Closing.  The term of the class II
directors shall expire at the second annual meeting of stockholders of the
Company following the Closing.  The term of the class III directors shall expire
at the third annual meeting of stockholders of the Company following the
Closing.

 

(b)                                 For so long as AR Sub and its Affiliates
party hereto collectively hold a Qualifying Interest of (i) 8.0% or greater,
then at any time prior to the occurrence of a Fundamental Change, the Company
and the Stockholders shall take all Necessary Action to include in the slate of
nominees recommended by the Board for election as directors at each applicable
annual or special meeting of stockholders at which directors are to be elected
that number of individuals designated by AR Sub that, if elected, will result in
AR Sub having two designated directors serving on the Board immediately
following such meeting or (ii) (x) 5.0% or greater but less than 8.0% at any
time prior to the occurrence of a Fundamental Change, or (y) 5.0% or greater at
any time following the occurrence of a Fundamental Change, the Company and the
Stockholders shall take all Necessary Action to, include in the slate of
nominees recommended by the Board for election as directors at each applicable
annual or special meeting of stockholders at which directors are to be elected
that number of individuals designated by AR Sub that, if elected, will result in
AR Sub having one designated director serving on the Board immediately following
such meeting.

 

(c)                                  For so long as the members of the
Management Stockholder Group parties hereto collectively hold a Qualifying
Interest of (i) 8.0% or greater, then at any time prior to the occurrence of a
Fundamental Change, the Company and the Stockholders shall take all Necessary
Action to include in the slate of nominees recommended by the Board for election
as directors at each applicable annual or special meeting of stockholders at
which directors are to be elected, that number of individuals mutually
designated by the Management Stockholders that, if elected, will result in the
Management Stockholders having two designated directors serving on the Board
immediately following such meeting and (ii) (x) 5.0% or greater but less than
8.0% at any time prior to the occurrence of a Fundamental Change, or (y) 5.0% or
greater at any time following the occurrence of a Fundamental Change, the
Company and the Stockholders shall take all Necessary Action to include in the
slate of nominees recommended by the Board for election as directors at each
applicable annual or special meeting of stockholders at which directors are to
be elected, that number of individuals mutually designated by the Management
Stockholders that, if elected, will result in the Management Stockholders having
one designated director serving on the Board immediately following such
meeting.  Notwithstanding the foregoing, at any time prior to the occurrence of
a Fundamental Change when both Paul M. Rady and Glen C. Warren, Jr. are
designated as AR Directors, the Management Stockholders shall have no right to
designate any directors pursuant to this Section 2.1(c), and at any time when
only one of Paul M. Rady or Glen C.

 

9

--------------------------------------------------------------------------------


 

Warren, Jr. is designated as an AR Director, the Management Stockholders shall
have no right to designate more than one director pursuant to this
Section 2.1(c).  Notwithstanding the foregoing, at any time following the
occurrence of a Fundamental Change, when one of Paul M. Rady or Glen C.
Warren, Jr. is designated as an AR Director, the Management Stockholders shall
have no right to designate any directors pursuant to this Section 2.1(c).

 

(d)                                 At any time prior to the occurrence of a
Fundamental Change, for so long as the Warburg Group and the Yorktown Group
collectively hold at least a Qualifying Interest of (i) 8.0% or greater, at any
time prior to the occurrence of a Fundamental Change, then the Company and the
Stockholders shall take all Necessary Action to include in the slate of nominees
recommended by the Board for election as directors at each applicable annual or
special meeting of stockholders at which directors are to be elected that number
of individuals mutually designated by the Sponsors that, if elected, will result
in the Sponsors having two designated directors serving on the Board immediately
following such meeting and (ii) (x) 5.0% or greater but less than 8.0% at any
time prior to the occurrence of a Fundamental Change, or (y) 5.0% or greater at
any time following the occurrence of a Fundamental Change, then the Company and
the Stockholders shall take all Necessary Action to include in the slate of
nominees recommended by the Board for election as directors at each applicable
annual or special meeting of stockholders at which directors are to be elected
that number of individuals mutually designated by the Sponsors that, if elected,
will result in the Sponsors having one designated director serving on the Board
immediately following such meeting.

 

(e)                                  The Company and the Stockholders shall take
all Necessary Action to increase the size of the Board to the extent necessary
to permit the number of Sponsor Directors, AR Directors and Management Directors
that the Stockholders designate hereunder to be elected to the Board

 

(f)                                   If at any time a majority of the members
of the Board are not Unaffiliated Directors notwithstanding compliance with the
terms of this Agreement by the Company, then, the Board shall constitute a
committee of the Board composed solely of all Unaffiliated Directors
(the “Unaffiliated Director Committee”), and upon a resolution passed by the
Unaffiliated Director Committee in favor thereof, the Company and the
Stockholders shall take all Necessary Action to increase the size of the Board
such that, following the appointment of Unaffiliated Directors pursuant to
Section 2.1(h) to fill the vacancies created by such increase, a majority of the
members of the Board shall be Unaffiliated Directors.

 

(g)          Subject to the right of the Unaffiliated Directors Committee to
cause the Company and the Stockholders to take Necessary Action to increase the
size of the Board pursuant to Section 2.1(f) of this Agreement, the size of the
Board shall be as determined by the Board from time to time in accordance with
the Company Charter and Company Bylaws;  provided, however, that at no time
shall the size of the Board be such as would cause the Company not to comply
with provisions of this Agreement.

 

(h)                                 Following the Closing, and subject to the
requirements in this Article II, the selection and nomination of directors to
stand for election at annual or special meetings will be the responsibility of
the Nominating and Governance Committee; provided, however, that after giving
effect to the election of such nominees and the nominees designated pursuant to
Section 2.1(b),

 

10

--------------------------------------------------------------------------------


 

Section 2.1(c) or Section 2.1(d), a majority of the Board will consist of
Unaffiliated Directors.  Each Stockholder designating a director nominee
pursuant to Section 2.1(b), Section 2.1(c) or Section 2.1(d) shall give written
notice to the Nominating and Governance Committee of the identity of such
designee, together with such other information as the Nominating and Governance
Committee may reasonably request, including in order to ensure compliance with
the NYSE Rules and applicable laws, at such times as the Nominating and
Governing Committee may reasonably request.

 

(i)                                     For the avoidance of doubt, the rights
granted to the Stockholders to designate nominees for appointment or election to
the Board are additive to, and not intended to limit in any way, the rights that
the Stockholders may have to nominate, elect or remove directors under the
Company Charter, the Company Bylaws or the Delaware General Corporation Law,
subject to the restrictions expressly set forth herein.

 

(j)                                    The Company agrees, to the fullest extent
permitted by applicable law (including with respect to any applicable fiduciary
duties under Delaware law), that taking all Necessary Action to effectuate the
agreements in this Article II shall include (i) including the persons designated
pursuant to this Section 2.1 in the slate of nominees recommended by the Board
for election at any meeting of stockholders called for the purpose of electing
directors, (ii) nominating and recommending each such individual to be elected
as a director as provided herein and (iii) soliciting proxies or consents in
favor thereof.  In connection with the foregoing, the Company is entitled to
identify such individual as an AR Director, Management Director or Sponsor
Director, as applicable, pursuant to this Agreement.

 

(k)                                 AR Sub shall have the right to require
removal or resignation of any AR Director (with or without cause), the
Management Stockholders shall jointly have the right to require removal or
resignation of any Management Director (with or without cause) and the Sponsors
shall jointly have the right to require removal or resignation of any Sponsor
Director (with or without cause), from time to time and at any time, from the
Board, exercisable upon written notice to the Company, and the Company shall
take all Necessary Action to cause such removal or resignation, to the extent
permitted by applicable law.

 

(l)                                     The Company and the Stockholders shall
take all Necessary Action to (i) cause the Nominating and Governance Committee
to consist solely of Unaffiliated Directors and (ii) cause the Company not to
avail itself of any “controlled company exception” to avoid corporate governance
listing standards that are otherwise unavailable to a company that is not a
“controlled company” under the listing standards of the national securities
exchange upon which the Common Stock is listed.

 

(m)                             Nothing in this Section 2.1 shall be deemed to
require that any party hereto, or any Affiliate thereof, act or be in violation
of any applicable provision of law, regulation, legal duty or requirement or
stock exchange or stock market rule, including any applicable fiduciary duties.

 

(n)                                 In the event that a vacancy is created on
the Board at any time by the death, disability, resignation or removal (whether
by AR Sub, any of the Management Stockholders, the Sponsors or otherwise in
accordance with the Company Charter and the Company Bylaws) of an

 

11

--------------------------------------------------------------------------------


 

AR Director, Management Director or Sponsor Director, AR Sub, the Management
Stockholders or the Sponsors, as applicable, shall be entitled to designate an
individual to fill the vacancy so long as the total number of persons that will
serve on the Board as AR Directors, Management Directors or Sponsor Directors,
as applicable, immediately following the filling of such vacancy will not exceed
the total number of persons AR Sub, the Management Stockholders or the Sponsors,
as applicable, are entitled to designate pursuant to this Section 2.1 on the
date of such replacement designation.  In the event that a vacancy is created on
the Board at any time by the death, disability, resignation or removal of a
director other than an AR Director, a Management Director or a Sponsor Director,
the Nominating and Governance Committee shall designate an individual to fill
the vacancy.  The parties hereto shall take all Necessary Action to cause such
replacement director to become a member of the Board as promptly as practicable
(and in any event prior to the Board taking any other action) following the
submission to the Board by the applicable Stockholder or the Nominating and
Governance Committee of the identity of the individual designated to fill such
vacancy.

 

(o)                                 Subject to applicable listing exchange
rules, notwithstanding anything in this Agreement to the contrary, the Board
shall at all times consist of at least a majority of Independent Directors, at
least three of whom shall be Audit Committee Independent.

 

(p)                                 Notwithstanding anything in this Agreement
to the contrary, the Company and each Stockholder agrees to take all Necessary
Action:

 

(i)                                     for so long as AR Sub has the ability to
designate a director pursuant to Section 2.1(b) and Paul M. Rady serves as an
Executive Officer of Antero Resources, to cause Mr. Rady to serve as the Chief
Executive Officer of the Company, unless he is removed as the Chief Executive
Officer of the Company for Cause by an affirmative vote of a majority of the
members of the Board other than Mr. Rady;

 

(ii)                                  for so long as AR Sub has the ability to
designate a director pursuant to Section 2.1(b) and Glen C. Warren, Jr. serves
as an Executive Officer of Antero Resources, to cause Mr. Warren to serve as the
President of the Company, unless he is removed as the President of the Company
for Cause by an affirmative vote of a majority of the members of the Board other
than Mr. Warren; and

 

(iii)                               for so long as Paul M. Rady is a member of
the Board and an Executive Officer of Antero Resources and/or the Company
(excluding, for the avoidance of doubt, Chairman of the Board of the Company and
also excluding any officer position that was not appointed by the applicable
board of directors), to cause Mr. Rady to serve as the Chairman of the Board of
the Company, unless he is removed as the Chief Executive Officer of the Company
for Cause by an affirmative vote of a majority of the members of the Board other
than Mr. Rady.

 

Section 2.2                                    Agreements to Vote; Restricted
Actions.

 

(a)                                 Each Stockholder agrees to cast all votes to
which such Stockholder is entitled in respect of its Voting Securities, whether
at any annual or special meeting, by written consent or otherwise, (i) in favor
of the election to the Board of each Person designated for nomination to the
Board pursuant to Section 2.1(b), Section 2.1(c) or Section 2.1(d), (ii) either
(A)

 

12

--------------------------------------------------------------------------------


 

in favor of the election to the Board of those individuals (other than any AR
Director, Management Director or Sponsor Director) recommended by the Nominating
and Governance Committee (to the extent those individuals are recommended in a
manner consistent with the terms hereof) for election or (B) in proportion to
the votes cast by all stockholders of the Company, other than the Stockholders
and those stockholders that are Affiliates of the Company, for the election to
the Board of those individuals who are not AR Directors, Management Directors or
Sponsor Directors and (iii) as otherwise necessary to effectuate the intent of
this Article II.

 

(b)                                 No Stockholder shall, and each Stockholder
shall cause their representatives and controlled Affiliates not to, directly or
indirectly:

 

(i)                                     grant any proxy or enter into or agree
to be bound by any voting trust, agreement or arrangement of any kind with
respect to its shares of Voting Securities if and to the extent the terms
thereof conflict with the provisions of this Agreement (whether or not such
proxy, voting trust, agreement or agreements are with other Stockholders,
holders of shares of Voting Securities that are not parties to this Agreement or
otherwise);

 

(ii)                                  take action to (including by engaging in
or assisting any Person in connection with any “solicitation” of “proxies” with
respect to (as such terms are defined in the proxy rules of the SEC)) elect any
Person to the Board that was not nominated in accordance with this Agreement;

 

(iii)                               knowingly encourage or knowing facilitate
any other Person in connection with the actions described in clause (ii),
including through the making of any public statement in support of any third
party proxy solicitation;

 

(iv)                              take action to remove any director from office
other than for cause and other than a director nominated by such Stockholder or
member of such Stockholder’s Group; or

 

(v)                                 form, join or in any way participate in a
“group” (within the meaning of Section 13(d)(3) of the Exchange Act) with
respect to any Voting Securities in furtherance of any of the actions described
in clauses (i), (ii) or (iii).

 

(c)          The Company and the Stockholders shall take Necessary Action to
prevent (i) adoption of a policy, or amendment to the Company Charter or Company
Bylaws in a manner, that requires an AR Director, Management Director or Sponsor
Director who fails to receive a specified number of votes for election to tender
his or her resignation or (ii) amendment to the Company Charter or Company
Bylaws to require an AR Director, Management Director or Sponsor Director be
elected by a standard other than a plurality of votes cast.

 

Section 2.3                                    Transfers; Joinders; Other.

 

(a)         No Stockholder shall Transfer any Voting Securities to any other
Person who is an Affiliate of such Stockholder unless (i) such Person executes a
joinder to this Agreement, in form and substance reasonably satisfactory to the
Company, to become a party to this Agreement and be subject to the restrictions
and obligations applicable to the Person effecting the Transfer and otherwise
become a party for all purposes under this Agreement and (ii) such Transfer will

 

13

--------------------------------------------------------------------------------


 

not result in the occurrence of a Change of Control (assuming the occurrence of
a Ratings Decline) as a result of such Transfer.

 

(b)         Any Person who is a member of the Rady Group or Warren Group who
acquires Voting Securities may, at its option, become a party to this Agreement
and be subject to the restrictions and obligations applicable to the Rady Group
or Warren Group, as applicable, by executing a joinder to this Agreement
reasonably promptly following such Person’s acquisition of Voting Securities,
unless such Person’s becoming a party to this Agreement would result in the
occurrence of a Change of Control (assuming the occurrence of a Ratings Decline)
as a result of becoming a party to this Agreement.

 

(c)          Except with respect to Transfers to Affiliates made in compliance
with Section 2.3(a), at any time that Antero Resources or any of its
subsidiaries (excluding for this purpose AR Sub and any other Affiliate of AR
Sub that becomes a party to this Agreement), owns any Voting Securities, neither
AR Sub nor any such Affiliate of AR Sub may Transfer any Voting Securities to
any Person.  For the avoidance of doubt, the provisions of this
Section 2.3(c) shall not restrict the Transfer by AR Sub or any such Affiliate
of AR Sub of any Voting Securities if (i) no Voting Securities are owned by
Antero Resources or any of its other subsidiaries or (ii) all Voting Securities
owned by Antero Resources and its subsidiaries are Transferred
contemporaneously.

 

(d)         Any Transfer in violation of this Agreement shall be void ab initio
and be of no force or effect.

 

(e)          Notwithstanding any other provision of this Agreement to the
contrary, (i) if at any time a Stockholder acquires Beneficial Ownership of a
number of Voting Securities that would result in more than 45% of the Company’s
outstanding Voting Securities being subject to this Agreement, such Voting
Securities shall not be subject to this Agreement and such Stockholder shall not
be subject to the obligations set forth in this Agreement with respect to such
Voting Securities and (ii) if for any other reason the number of Voting
Securities subject to this Agreement exceeds 45% of the Company’s outstanding
Voting Securities, the number of Voting Securities subject to the obligations
set forth in this Agreement shall be reduced pro rata with respect to each
Stockholder until the number of Voting Securities subject to this agreement
equals 45% of the Company’s outstanding Voting Securities. For the avoidance of
doubt, nothing in this Section 2.3(e) is intended to reduce the Qualifying
Interest of any Stockholder.

 

ARTICLE III
EFFECTIVENESS AND TERMINATION

 

Section 3.1                                    Effectiveness.  The effectiveness
of this Agreement is subject to, and shall occur simultaneously with, the
consummation of the Transaction at the Closing.  If the Simplification Agreement
is terminated in accordance with its terms without the occurrence of the
Closing, this Agreement shall be void ab initio and be of no force or effect.

 

Section 3.2                                    Termination.  This Agreement
shall terminate upon the earlier to occur of (a) such time as none of the
Stockholders has the right to designate any directors for election to the Board
pursuant to Article II and (b) the written agreement of the Company and each of
the

 

14

--------------------------------------------------------------------------------


 

Stockholders then party hereto to terminate this Agreement.  Further, this
Agreement shall terminate with respect to a Stockholder at such time as such
Stockholder and the members of such Stockholder’s Group collectively cease to
have a sufficient Qualifying Interest to designate at least one Person for
nomination to the Board pursuant to Article II.

 

ARTICLE IV
MISCELLANEOUS

 

Section 4.1                                    All notices, requests, demands
and other communications under this Agreement shall be in writing and shall be
personally delivered, sent by nationally recognized overnight courier, mailed by
registered or certified mail or be sent by facsimile or electronic mail to such
party at the address set forth below (or such other address as shall be
specified by like notice).  Notices will be deemed to have been duly given
hereunder if (a) personally delivered, when received, (b) sent by nationally
recognized overnight courier, one business day after deposit with the nationally
recognized overnight courier, (c) mailed by registered or certified mail, five
business days after the date on which it is so mailed, and (d) sent by facsimile
or electronic mail, on the date sent so long as such communication is
transmitted before 5:00 p.m. in the time zone of the receiving party on a
business day, otherwise, on the next business day.

 

 

(i)

If to AMGP, to:

 

 

 

 

 

Antero Midstream GP LP

 

 

1615 Wynkoop Street

 

 

Denver, Colorado 80202

 

 

Attention:

Yvette K. Schultz

 

 

Email:

yschultz@anteroresources.com

 

 

 

 

(ii)

If to Warburg, to:

 

 

 

 

 

Warburg Pincus LLC

 

 

450 Lexington Avenue

 

 

New York, New York 10017

 

 

Attention:

Peter Kagan

 

 

 

General Counsel

 

 

Email:

peter.kagan@warburgpincus.com

 

 

 

notices@warburgpincus.com

 

 

 

 

 

with a copy (which shall not constitute notice) to:

 

 

 

 

 

Kirkland & Ellis LLP

 

 

609 Main Street

 

 

Houston, Texas 77002

 

 

Attention:

Adam D. Larson, P.C.

 

 

 

Matthew R. Pacey, P.C.

 

 

Email:

adam.larson@kirkland.com

 

 

matt.pacey@kirkland.com

 

15

--------------------------------------------------------------------------------


 

 

(iii)

If to Yorktown, to:

 

 

 

 

 

c/o Yorktown Partners LLC

 

 

410 Park Ave., 19th Floor

 

 

New York, New York 10022

 

 

Attn.: W. Howard Keenan, Jr.

 

 

Email: hkeenan@yorktownenergy.com

 

 

 

 

 

with a copy (which shall not constitute notice) to:

 

 

 

 

 

Thompson & Knight LLP

 

 

One Arts Plaza

 

 

1722 Routh Street, Suite 1500

 

 

Dallas, Texas 75201

 

 

Attention:

Ann Marie Cowdrey

 

 

Email:

annmarie.cowdrey@tklaw.com

 

 

 

 

(iv)

If to Paul M. Rady or Mockingbird Investments, LLC, to:

 

 

 

 

 

c/o Antero Resource Corporation

 

 

1615 Wynkoop Street

 

 

Denver, Colorado 80202

 

 

Attention:

Yvette K. Schultz

 

 

Email:

yschultz@anteroresources.com

 

 

 

 

(v)

If to Glen C. Warren, Jr. or Canton Investment Holdings LLC, to:

 

 

 

 

 

c/o Antero Resources Corporation

 

 

1615 Wynkoop Street

 

 

Denver, Colorado 80202

 

 

Attention:

Yvette K. Schultz

 

 

Email:

yschultz@anteroresources.com

 

 

 

 

(vi)

If to AR Sub, to:

 

 

 

 

 

Arkrose Subsidiary Holdings LLC

 

 

1615 Wynkoop Street

 

 

Denver, Colorado 80202

 

 

Attention:

Yvette K. Schultz

 

 

Email:

yschultz@anteroresources.com

 

Section 4.2                                    Severability.  The provisions of
this Agreement shall be deemed severable, and the invalidity or unenforceability
of any provision shall not affect the validity or enforceability of the other
provisions hereof. If any provision of this Agreement, or the application
thereof to any Person or any circumstance, is found to be invalid or
unenforceable in any jurisdiction, (a) a suitable and equitable provision shall
be substituted therefor in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid or unenforceable provision
and (b) the remainder of this Agreement and the application of such provision to
other Persons or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity

 

16

--------------------------------------------------------------------------------


 

or unenforceability affect the validity or enforceability of such provision, or
the application thereof, in any other jurisdiction.

 

Section 4.3                                    Counterparts.  This Agreement may
be executed in one or more counterparts, each of which shall be deemed an
original and all of which, taken together, shall be considered one and the same
agreement.

 

Section 4.4                                    Entire Agreement; No Third Party
Beneficiaries.  This Agreement (a) constitutes the entire agreement and
supersedes all other prior agreements, both written and oral, among the parties
hereto with respect to the subject matter hereof and (b) is not intended to
confer upon any Person, other than the parties hereto, any rights or remedies
hereunder.

 

Section 4.5                                    Further Assurances.  Each party
hereto shall execute, deliver, acknowledge and file such other documents and
take such further actions as may be reasonably requested from time to time by
the other parties hereto to give effect to and carry out the transactions
contemplated herein.

 

Section 4.6                                    Governing Law; Equitable
Remedies.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF DELAWARE (WITHOUT GIVING EFFECT TO CONFLICT OF
LAWS PRINCIPLES THEREOF). The parties hereto agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with its specific terms or was otherwise breached. It is
accordingly agreed that the parties hereto shall be entitled to an injunction or
injunctions and other equitable remedies to prevent breaches of this Agreement
and to enforce specifically the terms and provisions hereof in any of the
Selected Courts (as defined below), this being in addition to any other remedy
to which they are entitled at law or in equity. Any requirements for the
securing or posting of any bond with respect to such remedy are hereby waived by
each of the parties hereto. Each party hereto further agrees that, in the event
of any action for an injunction or other equitable remedy in respect of such
breach or enforcement of specific performance, it will not assert the defense
that a remedy at law would be adequate.

 

Section 4.7                                    Consent To Jurisdiction.  With
respect to any suit, action or proceeding (“Proceeding”) arising out of or
relating to this Agreement, each of the parties hereto hereby irrevocably
(a) submits to the exclusive jurisdiction of the Court of Chancery of the State
of Delaware (or in the event, but only in the event, that such court does not
have subject matter jurisdiction over such action or proceeding, the Superior
Court of the State of Delaware (Complex Commercial Division) or, if subject
matter jurisdiction over the action or proceeding is vested exclusively in the
federal courts of the United States of America, the United States District Court
for the District of Delaware and the appellate courts therefrom (the “Selected
Courts”) and waives any objection to venue being laid in the Selected Courts
whether based on the grounds of forum non conveniens or otherwise and hereby
agrees not to commence any such Proceeding other than before one of the Selected
Courts; provided, however, that a party may commence any Proceeding in a court
other than a Selected Court solely for the purpose of enforcing an order or
judgment issued by one of the Selected Courts; (b) consents to service of
process in any Proceeding by the mailing of copies thereof by registered or
certified mail, postage prepaid, or by recognized international express carrier
or delivery service, to their respective addresses referred to in

 

17

--------------------------------------------------------------------------------


 

Section 4.1 hereof; provided, further, that nothing herein shall affect the
right of any party hereto to serve process in any other manner permitted by law;
and (c) TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT CANNOT BE WAIVED,
WAIVES, AND COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT
OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN ANY ACTION ARISING IN WHOLE OR IN
PART UNDER OR IN CONNECTION WITH THIS AGREEMENT, WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AND
AGREES THAT ANY OF THEM MAY FILE A COPY OF THIS PARAGRAPH WITH ANY COURT AS
WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG THE
PARTIES IRREVOCABLY TO WAIVE THE RIGHT TO TRIAL BY JURY IN ANY PROCEEDING
WHATSOEVER BETWEEN THEM RELATING TO THIS AGREEMENT AND TO HAVE ALL MATTERS
RELATING TO THIS AGREEMENT BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A
JUDGE SITTING WITHOUT A JURY.

 

Section 4.8                                    Amendments; Waivers.

 

(a)                                 No provision of this Agreement may be
amended or waived unless such amendment or waiver is in writing and signed
(i) in the case of an amendment, by each of the parties hereto, and (ii) in the
case of a waiver, by each of the parties against whom the waiver is to be
effective; provided, however, that for purposes of clauses (i) and (ii), the
written amendment or waiver of any member of the Rady Group, the Warren Group,
the Warburg Group or the Yorktown Group shall be deemed the written amendment or
waiver of each member of such Group (but not any other Group).

 

(b)                                 No failure or delay by any party in
exercising any right, power or privilege hereunder shall operate as waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies herein provided shall be cumulative and not exclusive of
any rights or remedies provided by law.

 

Section 4.9                                    Assignment.  Neither this
Agreement nor any of the rights or obligations hereunder shall be assigned by
any of the parties hereto without the prior written consent of the other
parties; provided, however, that, subject to Section 2.3, the Stockholders may
each assign any of its respective rights hereunder to any of its Affiliates.
Subject to the preceding sentence, this Agreement will be binding upon, inure to
the benefit of and be enforceable by the parties and their respective successors
and assigns.

 

[Signature pages follows.]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

ANTERO MIDSTREAM GP LP

 

 

 

 

By:

AMGP GP LLC, its general partner

 

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name:

Alvyn A. Schopp

 

Title:

Chief Administrative Officer, Regional Senior Vice President and Treasurer

 

[Signature Page to Stockholders’ Agreement]

 

--------------------------------------------------------------------------------


 

 

WARBURG PINCUS PRIVATE EQUITY X O&G, L.P.

 

 

 

 

By:

Warburg Pincus X, L.P., its general partner

 

By:

Warburg Pincus X GP L.P., its general partner

 

By:

WPP GP LLC, its general partner

 

By:

Warburg Pincus Partners, L.P., its managing member

 

By:

Warburg Pincus Partners GP LLC, its general partner

 

By:

Warburg Pincus & Co., its managing member

 

 

 

 

By:

/s/ Robert B. Knauss

 

Name:

Robert B. Knauss

 

Title:

Partner

 

Address:

450 Lexington Avenue, New York, New York 10017

 

 

 

WARBURG PINCUS X PARTNERS, L.P.

 

 

 

 

By:

Warburg Pincus X, L.P., its general partner

 

By:

Warburg Pincus X GP L.P., its general partner

 

By:

WPP GP LLC, its general partner

 

By:

Warburg Pincus Partners, L.P., its managing member

 

By:

Warburg Pincus Partners GP LLC, its general partner

 

By:

Warburg Pincus & Co., its managing member

 

 

 

 

By:

/s/ Robert B. Knauss

 

Name:

Robert B. Knauss

 

Title:

Partner

 

Address:

450 Lexington Avenue, New York, New York 10017

 

[Signature Page to Stockholders’ Agreement]

 

--------------------------------------------------------------------------------


 

 

WARBURG PINCUS PRIVATE EQUITY VIII, LP

 

 

 

 

By:

Warburg Pincus Partners L.P., its general partner

 

By:

Warburg Pincus Partners GP LLC, its general partner

 

By:

Warburg Pincus & Co., its managing member

 

 

 

 

By:

/s/ Robert B. Knauss

 

Name:

Robert B. Knauss

 

Title:

Partner

 

Address:

450 Lexington Avenue, New York, New York 10017

 

 

 

WARBURG PINCUS NETHERLANDS PRIVATE EQUITY VIII C.V. I

 

 

 

 

By:

Warburg Pincus Partners L.P., its general partner

 

By:

Warburg Pincus Partners GP LLC, its general partner

 

By:

Warburg Pincus & Co., its managing member

 

 

 

 

By:

/s/ Robert B. Knauss

 

Name:

Robert B. Knauss

 

Title:

Partner

 

Address:

450 Lexington Avenue, New York, New York 10017

 

 

 

WP-WPVIII INVESTORS, L.P.

 

By:

WP-WPVIII Investors GP L.P., its general partner

 

By:

WPP GP LLC, its Company

 

By:

Warburg Pincus Partners, L.P., its managing member

 

By:

Warburg Pincus Partners GP LLC, its general partner

 

[Signature Page to Stockholders’ Agreement]

 

--------------------------------------------------------------------------------


 

 

By:

Warburg Pincus & Co., its managing member

 

 

 

 

By:

/s/ Robert B. Knauss

 

Name:

Robert B. Knauss

 

Title:

Partner

 

Address:

450 Lexington Avenue, New York, New York 10017

 

[Signature Page to Stockholders’ Agreement]

 

--------------------------------------------------------------------------------


 

 

YORKTOWN ENERGY PARTNERS V, L.P.

 

 

 

 

By:

Yorktown V Company LLC, its general partner

 

 

 

 

By:

/s/ W. Howard Keenan, Jr.

 

Name:

W. Howard Keenan, Jr.

 

Title:

Member

 

Address:

410 Park Avenue, 19th Floor, New York, New York 10022

 

 

 

YORKTOWN ENERGY PARTNERS VI, L.P.

 

 

 

 

By:

Yorktown VI Company LP, its general partner

 

By:

Yorktown VI Associates LLC, its general partner

 

 

 

 

By:

/s/ W. Howard Keenan, Jr.

 

Name:

W. Howard Keenan, Jr.

 

Title:

Member

 

Address:

410 Park Avenue, 19th Floor, New York, New York 10022

 

 

 

YORKTOWN ENERGY PARTNERS VII, L.P.

 

 

 

 

By:

Yorktown VII Company LP, its general partner

 

By:

Yorktown VII Associates LLC, its general partner

 

 

 

 

By:

/s/ W. Howard Keenan, Jr.

 

Name:

W. Howard Keenan, Jr.

 

Title:

Member

 

Address:

410 Park Avenue, 19th Floor, New York, New York 10022

 

 

 

YORKTOWN ENERGY PARTNERS VIII, L.P.

 

 

 

 

By:

Yorktown VIII Company LP, its general partner

 

By:

Yorktown VIII Associates LLC, its general partner

 

[Signature Page to Stockholders’ Agreement]

 

--------------------------------------------------------------------------------


 

 

By:

/s/ W. Howard Keenan, Jr.

 

Name:

W. Howard Keenan, Jr.

 

Title:

Member

 

Address:

410 Park Avenue, 19th Floor, New York, New York 10022

 

[Signature Page to Stockholders’ Agreement]

 

--------------------------------------------------------------------------------


 

 

ARKROSE SUBSIDIARY HOLDINGS LLC

 

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name:

Alvyn A. Schopp

 

Title:

Chief Administrative Officer, Regional Senior Vice President and Treasurer

 

[Signature Page to Stockholders’ Agreement]

 

--------------------------------------------------------------------------------


 

 

By:

/s/ Paul M. Rady

 

Name:

Paul M. Rady

 

 

 

 

MOCKINGBIRD INVESTMENTS, LLC

 

 

 

By:

/s/ Paul M. Rady

 

Name:

Paul M. Rady

 

Title:

Manager

 

Address:

1615 Wynkoop Street, Denver, Colorado, 80202

 

[Signature Page to Stockholders’ Agreement]

 

--------------------------------------------------------------------------------


 

 

By:

/s/ Glen C. Warren, Jr.

 

Name:

Glen C. Warren Jr.

 

Address:

1615 Wynkoop Street, Denver, Colorado, 80202

 

 

 

 

CANTON INVESTMENT HOLDINGS LLC

 

 

 

By:

/s/ Glen C. Warren, Jr.

 

Name:

Glen C. Warren Jr.

 

Title:

Manager

 

Address:

1615 Wynkoop Street, Denver, Colorado, 80202

 

[Signature Page to Stockholders’ Agreement]

 

--------------------------------------------------------------------------------